DETAILED ACTION
This action is in response to the national stage entry filed 25 September 2020.
Claims 1–4 are pending. Claim 1 is independent.
Claims 1–4 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities:
¶ 51: “Blue-ray disc” should be “Blu-ray Disc”.
Appropriate correction is required.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
Claim 3 recites “wherein circuitry inputs a corpus and extracts phrases…”, which should be “wherein the circuitry inputs a corpus…”.
Claim 4 recites “wherein circuitry inputs a corpus and calculates a score…”, which should be “wherein the circuitry inputs a corpus…”.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lašek et al. (“Context Aware Named Entity Disambiguation”) [hereinafter Lašek].
Regarding independent claim 1, Lašek discloses an entity identification system comprising circuitry configured to:	input a sentence; Text is input for named entity disambiguation (Lašek, p. 403, § III); the text includes sentences (Lašek, p. 404–405, § V(A–B)).	extract one or more phrases from the input sentence; Surface forms [phrases] are identified in the text (Lašek, p. 403, § III).	convert at least one of the extracted phrases into one or more candidate phrases for an entity linked to the phrase; Candidate entities are identified based on the extracted surface forms (Lašek, p. 403, § III).	generate one or more combinations of phrases, which correspond to the sentence, each including one of the one or more candidate phrases; Combinations of candidate entities are generated (Lašek, p. 404–405, § V(A–B)).	calculate a score of each of the combinations on the basis of1 a score for a similarity between phrases included in the combination; and A co-occurrence score is generated for the candidate entity combinations (Lašek, p. 404–405, § V(A–B)).	identify a phrase for the linked entity from among the one or more candidate phrases on the basis of the scores of the combinations. The highest co-occurrence score is used to determine the correct candidate for each surface form (Lašek, p. 404–405, § V(A–B)). [Applicant’s specification states that a similarity score may be calculated based on co-occurrence of phrases; see ¶ 33.]
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Lašek further discloses:	wherein the circuitry inputs a corpus and extracts phrases from the sentence on the basis of the input corpus. The named entity recognition is based on a knowledge base (Lašek, p. 405, § VI(B)), which may be Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Lašek further discloses:	wherein circuitry inputs a corpus and calculates a score for a similarity between phrases on the basis of the input corpus. The co-occurrence scores are based on co-occurring entities within a knowledge base (Lašek, p. 404, § V). The knowledge base may be based on, e.g. Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Regarding dependent claim 4, the rejection of parent claim 2 is incorporated and Lašek further discloses:	wherein circuitry inputs a corpus and calculates a score for a similarity between phrases on the basis of the input corpus. The co-occurrence scores are based on co-occurring entities within a knowledge base (Lašek, p. 404, § V). The knowledge base may be based on, e.g. Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “on the basis of” is interpreted in light of the specification, ¶ 70.